     Case: 1:20-cv-00143-DMB-DAS Doc #: 11 Filed: 10/23/20 1 of 1 PageID #: 370




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

GWC PROPERTIES, INC.                                                                                PLAINTIFF

V.                                                                             NO. 1:20-CV-143-DMB-DAS

MAXUM CASUALTY INSURANCE
COMPANY                                                                                           DEFENDANT


                                         ORDER CLOSING CASE

        On September 2, 2020, the Court was advised by e-mail that this case has settled.

Accordingly, this case is administratively CLOSED. 1

        SO ORDERED, this 23rd day of October, 2020.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
 This case may be dismissed with prejudice either by the parties filing a stipulation in accordance with Federal Rule
of Civil Procedure 41 or a joint motion for dismissal.
